           Case 1:20-cv-11141-JCB Document 59 Filed 08/20/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



    NATIONAL ASSOCIATION OF
    CONSUMER ADVOCATES, et al.,

                          Plaintiffs,

                  v.                                    Civil Action No. 1: 20-cv-11141 (JCB)


    DAVID UEJIO, in his official capacity as
    Acting Director of the Consumer Financial
    Protection Bureau, et al.,

                          Defendants.




                  PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

        Pursuant to Fed. R. Civ. P. 56(a), Plaintiffs respectfully move for summary judgment on

each of the four claims in their Complaint, ECF No. 1. The basis for this motion is set forth in

the Memorandum filed today.

        Plaintiffs certify that, pursuant to Rule 7.1(a)(2) of the Local Rules of this Court, they

have conferred with counsel for Defendants in a good faith effort to resolve the issues in this

Motion and have been unable to do so.1




1
 The parties engaged in good faith efforts last spring to negotiate a settlement agreement, see
ECF No. 44, but were unsuccessful. Counsel for Defendants have confirmed that their position
has not changed.
         Case 1:20-cv-11141-JCB Document 59 Filed 08/20/21 Page 2 of 3




Dated: August 20, 2020

                                            Respectfully submitted,

                                            /s/ Kristen P. Miller

                                           Kristen Miller (D.C. Bar No. 220627)*
                                           John Lewis (D.C. Bar No. 1033826)*
                                           Sean Lev (D.C. Bar No. 449936)*
                                           Democracy Forward Foundation
                                           P.O. Box 34553
                                           Washington, DC 20043
                                           (202) 448-9090
                                           kmiller@democracyforward.org
                                           jlewis@democracyforward.org
                                           slev@democracyforward.org

                                           David A. Nicholas (BBO# 553996)
                                           Of Counsel
                                           Wolf Popper LLP
                                           20 Whitney Road
                                           Newton, MA 02460
                                           (617) 964-1548
                                           dnicholas@wolfpopper.com

                                           Counsel for Plaintiffs

                                           * admitted pro hac vice
          Case 1:20-cv-11141-JCB Document 59 Filed 08/20/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE

       I hereby certify that true and correct copies of Plaintiffs’ Motion for Summary Judgment

were served on August 20, 2021, on all counsel or parties of record through the CM/ECF system,

and will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing.

                                                               /s/ Kristen P. Miller
                                                               Kristen Paige Miller
